Citation Nr: 1243877	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include secondary to urethral strictures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active duty from July 1979 to February 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a depressive disorder.  

In November 2007, the Veteran testified at a hearing at the RO.  In August 2010, the Veteran testified at a videoconference hearing at the RO, before the undersigned Veterans Law Judge.  In October 2010, the Board remanded this matter in order to obtain outstanding VA treatment records and a VA examination with opinion.  The record reflects that the VA treatment records were obtained, and that a VA examination was obtained in November 2010.  Thus, since these actions were accomplished, the Board concludes that there was substantial compliance with the remand directives of October 2010.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Major depression is shown to be to etiologically related to surgery performed during the Veteran's active military service for his service-connected urethral stricture.


CONCLUSION OF LAW

Major depression is proximately due to or the result of the service-connected urethral stricture.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board has considered the VCAA (Veterans Claims Assistance Act of 2000) provisions with regard to the matter on appeal, but finds that, given the favorable action taken below, no further analysis of the development of this claim is necessary. 

II. Factual Background and Analysis

The Veteran essentially contends that he has experienced chronic depression since his active service.  Specifically, he maintains that he began to experience depression and excessive worry related to the pain and issues he experienced in using the bathroom, due to his urethral strictures.  He similarly associates the onset of his depression with the urethral surgery performed in service.  

The Board notes that medical evidence of record clearly shows that the Veteran has a current psychiatric disorder, most recently diagnosed as major depression on the VA examination in November 2010.  Service connection has been granted for urethral strictures, effective June 9, 2006 .

Service treatment records (STRs) show no report of or finding of a psychiatric disorder.  STRs do show that while stationed in Germany, the Veteran underwent surgery related to his urethral strictures.  In addition, the Veteran's inactive duty records establish a diagnosis of "recurrent episodes of depression" as early as February 4, 1984, a year to the day since his separation from active duty service.  Likewise, he reported a history of "depression or excessive worry" on his February 1984 Report of Medical History.  

On a VA examination in November 2010, the examiner noted that the Veteran described an incident in service, in 1981 or 1982, while stationed in Germany, that resulted in major surgery.  Presumably, as there were no other surgeries performed at that time, the Veteran was referring to the surgeries he underwent in 1981, in Landstuhl Germany, related to his urethral strictures.  The VA examiner diagnosed major depression, and then opined that the Veteran's major depression was at least as likely as not caused by or a result of "in service surgery."  Reference was made to the "DSM-IV" as rationale for this favorable opinion.   Although brief and somewhat vague, the Board finds this opinion to be probative and persuasive, and also notes that there is no negative or contrary evidence of record.  

When all of the evidence is assembled, the Board must decide whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  Given the positive medical evidence in support of the Veteran's claim and considering the evidentiary record, the Board finds that the evidence now supports the Veteran's claim for service connection for an acquired psychiatric disorder, as secondary to the service-connected urethral strictures.  Service connection for an acquired psychiatric disorder is therefore warranted. 


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


